            Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 1 of 10




        1    WO                                                                                        JL

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Brett William Goss,                              No. CV 21-00234-PHX-MTL (JFM)
       10                          Plaintiff,
       11    v.                                               ORDER
       12
             J. Adam Shepherd, et al.,
       13
       14                          Defendants.
       15
       16           On February 8, 2021, Kenneth James Myers and 40 others, who are all or were
       17    confined in the Gila County Jail in Globe, Arizona, filed a pro se civil rights Complaint
       18    pursuant to 42 U.S.C. § 1983. In a February 16, 2021 Order, the Court dismissed the action
       19    and directed the Clerk of Court to open a new separate action on behalf of each Plaintiff.
       20    The Court gave each Plaintiff 30 days to (1) pay the filing and administrative fees for his
       21    individual case or file an Application to Proceed In Forma Pauperis and a certified six-
       22    month trust account statement and (2) file an amended complaint in his individual case.
       23           This case was opened for Plaintiff Brett William Goss (hereinafter, “Plaintiff”). On
       24    March 11, 2021, Plaintiff filed a First Amended Complaint and an Application to Proceed
       25    In Forma Pauperis. In a March 18, 2021 Order, the Court granted the Application to
       26    Proceed and dismissed the First Amended Complaint with leave to amend because Plaintiff
       27    had failed to state a claim. The Court gave Plaintiff 30 days to file a second amended
       28    complaint that cured the deficiencies identified in the Order.


TERMPSREF
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 2 of 10




            1           On April 1, 2021, Plaintiff filed a Second Amended Complaint. In an April 20,
            2    2021 Order, the Court dismissed the Second Amended Complaint with leave to amend
            3    because Plaintiff had failed to state a claim. The Court gave Plaintiff 30 days to file a third
            4    amended complaint that cured the deficiencies identified in the Order.
            5           On May 19, 2021, Plaintiff filed a Third Amended Complaint (Doc. 11). The Court
            6    will require Defendant Shepherd to answer Count One of the Third Amended Complaint
            7    and will dismiss the remaining claims and Defendants without prejudice.
            8    I.     Statutory Screening of Prisoner Complaints
            9           The Court is required to screen complaints brought by prisoners seeking relief
        10       against a governmental entity or an officer or an employee of a governmental entity. 28
        11       U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        12       has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        13       relief may be granted, or that seek monetary relief from a defendant who is immune from
        14       such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        15              A pleading must contain a “short and plain statement of the claim showing that the
        16       pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        17       not demand detailed factual allegations, “it demands more than an unadorned, the-
        18       defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        19       (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        20       conclusory statements, do not suffice.” Id.
        21              “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        22       claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        23       550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        24       that allows the court to draw the reasonable inference that the defendant is liable for the
        25       misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        26       relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        27       experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        28


TERMPSREF
                                                                -2-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 3 of 10




            1    allegations may be consistent with a constitutional claim, a court must assess whether there
            2    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
            3           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            4    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            5    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            6    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            7    U.S. 89, 94 (2007) (per curiam)).
            8    II.    Third Amended Complaint
            9           In his three-count Third Amended Complaint, Plaintiff sues Gila County Sheriff J.
        10       Adam Shepherd, Jail Commander Justin Solberg, and Head Health Coordinator Penni
        11       Padgett. Plaintiff asserts claims regarding his conditions of confinement. He seeks
        12       monetary relief.
        13              In Count One, Plaintiff alleges that from May 19, 2020 to the present, Defendant
        14       Shepherd failed to prevent the spread of COVID-19. Plaintiff asserts that Defendant
        15       Shepherd has not mandated COVID-19 testing for detainees already housed in the Gila
        16       County Jail or incoming detainees. Plaintiff claims Defendant Shepherd also has not
        17       mandated that correctional staff or detainees wear masks and has not implemented 14-day
        18       quarantine for incoming detainees. Plaintiff alleges that between May 19, 2020 and
        19       January 2021, Defendant Shepherd never mandated the use of sanitizing products to clean
        20       cells and never provided such products. Plaintiff asserts that in January and February 2021,
        21       detainees “were contracting” COVID-19, and as a result, cells were cleaned and sanitized
        22       three times in those two months. Plaintiff claims that Defendant Shepherd has not provided
        23       detainees with proper masks “for protection” or provided space for social distancing, even
        24       after detainees were released and space became available. Plaintiff alleges that due to
        25       Defendant Shepherd’s inaction, Plaintiff contracted COVID-19 and lost his sense of smell
        26       and taste. Plaintiff also had difficulty breathing and now suffers from post-traumatic stress
        27       disorder and fatigue.
        28              In Count Two, Plaintiff alleges that from May 19, 2020 to the present, Defendant


TERMPSREF
                                                             -3-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 4 of 10




            1    Solberg “has been in control of day to day operations” at the Jail. Plaintiff asserts that in
            2    that time, Defendant Solberg has not quarantined incoming detainees. Plaintiff claims that
            3    from August 2020 to January 2021, he asked Defendant Solberg “daily” for a “mask for
            4    PPE,” but Solberg denied all his requests. Plaintiff alleges Defendant Solberg either told
            5    him “no” or that he did not “need anything” or “simply ignore[d]” his requests. Plaintiff
            6    asserts that Defendant Solberg also allowed “all food trays to travel through all pods” in
            7    the Jail, whether those pods were “affected” by COVID-19 or not.
            8           On January 20, 2021, Plaintiff became very ill. He asked Defendant Solberg for
            9    PPE masks, a COVID-19 test, and to be quarantined. Defendant Solberg told Plaintiff it
        10       was “not necessary” and that masks “were not being mandated.” On January 24, 2021,
        11       Plaintiff tested positive for COVID-19.        Plaintiff asked Defendant Solberg to be
        12       quarantined, but Solberg told Plainitiff “that was not warranted.” Plaintiff claims that
        13       because of Defendant Solberg’s actions, Plaintiff contracted COVID-19 and suffered the
        14       injuries described in Count One.
        15              In Count Three, Plaintiff alleges that beginning in August 2020, he asked Defendant
        16       Padgett “several times” to be provided with a mask, but Padgett ignored his requests or
        17       refused to provide him a mask. In January 2021, Defendant Padgett refused to quarantine
        18       Plaintiff after he tested positive for COVID-19. As a result, the “whole” pod “contracted
        19       COVID-19.” From May 19, 2020 to the present, Defendant Padgett has never mandated
        20       or promoted social distancing and did not provide masks or sanitizing products to help stop
        21       the spread of COVID-19.
        22       III.   Discussion of Third Amended Complaint
        23              To state a valid claim under § 1983, plaintiffs must allege that they suffered a
        24       specific injury as a result of specific conduct of a defendant and show an affirmative link
        25       between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
        26       371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
        27       a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
        28       constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658


TERMPSREF
                                                             -4-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 5 of 10




            1    (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
            2    1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and
            3    § 1983 suits, a plaintiff must plead that each Government-official defendant, through the
            4    official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
            5           A pretrial detainee has a right under the Due Process Clause of the Fourteenth
            6    Amendment to be free from punishment prior to an adjudication of guilt. Bell v. Wolfish,
            7    441 U.S. 520, 535 (1979). “Pretrial detainees are entitled to ‘adequate food, clothing,
            8    shelter, sanitation, medical care, and personal safety.’” Alvarez-Machain v. United States,
            9    107 F.3d 696, 701 (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.
        10       1982)).   To state a claim of unconstitutional conditions of confinement against an
        11       individual defendant, a pretrial detainee must allege facts that show:
        12                     (i) the defendant made an intentional decision with respect to
                               the conditions under which the plaintiff was confined;
        13
                               (ii) those conditions put the plaintiff at substantial risk of
        14                     suffering serious harm; (iii) the defendant did not take
                               reasonable available measures to abate that risk, even though a
        15                     reasonable official in the circumstances would have
        16                     appreciated the high degree of risk involved—making the
                               consequences of the defendant’s conduct obvious; and (iv) by
        17                     not taking such measures, the defendant caused the plaintiff’s
        18                     injuries.

        19       Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
        20              Whether the conditions and conduct rise to the level of a constitutional violation is
        21       an objective assessment that turns on the facts and circumstances of each particular case.
        22       Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
        23       level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
        24       of due care by a state official’ does not deprive an individual of life, liberty, or property
        25       under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
        26       (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
        27       plaintiff must “prove more than negligence but less than subjective intent—something akin
        28       to reckless disregard.” Id.


TERMPSREF
                                                             -5-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 6 of 10




            1           Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
            2    520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
            3    v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
            4    civil rights complaint may not supply essential elements of the claim that were not initially
            5    pled. Id.
            6           A.     Defendant Shepherd
            7           Defendant Shepherd is not liable simply because he is the supervisor of persons who
            8    allegedly violated Plaintiff’s constitutional rights. Monell, 436 U.S. at 658. However,
            9    liberally construed, Plaintiff has stated a claim in Count One against Defendant Shepherd
        10       for failing to implement policies and procedures to prevent the spread of COVID-19. See
        11       Palmer v. Vasquez, 696 F. App’x 782, 784 (9th Cir. 2017) (if defendant was responsible
        12       for the prison’s policies, “[]he could be liable under § 1983 if Plaintiffs could show that
        13       the . . . policy or lack thereof was ‘so deficient that the policy itself is a repudiation of
        14       constitutional rights and is the moving force of a constitutional violation.’”) (quoting
        15       Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)). Thus, the Court will require
        16       Defendant Shepherd to answer Count One.
        17              B.     Defendant Solberg
        18              Plaintiff alleges that Defendant Solberg did not quarantine incoming detainees, but
        19       Plaintiff fails to allege facts to support a conclusion that Solberg was aware of and
        20       disregarded a substantial risk of harm to Plaintiff as a result of not quarantining incoming
        21       detainees. Plaintiff also claims that for six months, he asked Defendant Solberg “daily”
        22       for a mask. Plaintiff does not allege any facts to support a conclusion that Defendant
        23       Solberg was aware of and disregarded a substantial risk of harm to Plaintiff by failing to
        24       quarantine incoming detainees or by denying his requests for a mask. Plaintiff does not
        25       allege that he was an increased risk of contracting COVID-19 or that Solberg was aware
        26       of any increased risk. Likewise, Plaintiff’s allegation that Defendant Solberg allowed food
        27       trays to travel between pods is insufficient to support a conclusion that Solberg was aware
        28       of and disregarded a substantial risk of harm to Plaintiff. Finally, Plaintiff alleges that after


TERMPSREF
                                                               -6-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 7 of 10




            1    he became ill and tested positive for COVID-19, he asked Defendant Solberg for PPE
            2    masks and to be quarantined, but Solberg denied his requests. Plaintiff’s allegations do not
            3    support a conclusion that after he had already contracted and tested positive for COVID-
            4    19, Defendant Solberg was aware of and disregarded a substantial risk of serious harm to
            5    Plaintiff by deciding not to provide him a mask or quarantine him. Even if Defendant
            6    Solberg’s decisions put other detainees at risk, that does not support a conclusion that
            7    Plaintiff was injured by that decision. Thus, Plaintiff has failed to state a claim against
            8    Defendant Solberg, and this Defendant will be dismissed, as will Count Two.
            9           C.     Defendant Padgett
        10              Plaintiff’s allegations against Defendant Padgett are too vague and conclusory to
        11       state a claim. Plaintiff alleges that he asked Defendant Padgett several times for a mask,
        12       but he does not allege any facts to support a conclusion that Padgett was aware of and
        13       disregarded a substantial risk to Plaintiff in denying his requests. Plaintiff’s allegation that
        14       Defendant Padgett did not quarantine him after he tested positive for COVID-19 does not
        15       support a conclusion that Padgett was aware of and disregarded a substantial risk to
        16       Plaintiff by not placing him in quarantine. As noted above, even if Defendant Padgett’s
        17       decision not to quarantine Plaintiff put other detainees at risk, that does not support a
        18       conclusion that Plaintiff was injured by that decision. Thus, the Court will dismiss without
        19       prejudice Count Three and Defendant Padgett.
        20       IV.    Warnings
        21              A.     Release
        22              If Plaintiff is released while this case remains pending, and the filing fee has not
        23       been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
        24       that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
        25       (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
        26       result in dismissal of this action.
        27              B.     Address Changes
        28              Plaintiff must file and serve a notice of a change of address in accordance with Rule


TERMPSREF
                                                              -7-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 8 of 10




            1    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            2    relief with a notice of change of address. Failure to comply may result in dismissal of this
            3    action.
            4              C.     Copies
            5              Plaintiff must serve Defendant, or counsel if an appearance has been entered, a copy
            6    of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a certificate
            7    stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff must
            8    submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure to
            9    comply may result in the filing being stricken without further notice to Plaintiff.
        10                 D.     Possible Dismissal
        11                 If Plaintiff fails to timely comply with every provision of this Order, including these
        12       warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        13       963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        14       to comply with any order of the Court).
        15       IT IS ORDERED:
        16                 (1)    Counts Two and Three are dismissed without prejudice.
        17                 (2)    Defendants Solberg and Padgett are dismissed without prejudice.
        18                 (3)    Defendant Shepherd must answer Count One.
        19                 (4)    The Clerk of Court must send Plaintiff a service packet including the Third
        20       Amended Complaint (Doc. 11), this Order, and both summons and request for waiver
        21       forms for Defendant Shepherd.
        22                 (5)    Plaintiff must complete and return the service packet to the Clerk of Court
        23       within 21 days of the date of filing of this Order. The United States Marshal will not
        24       provide service of process if Plaintiff fails to comply with this Order.
        25                 (6)    If Plaintiff does not either obtain a waiver of service of the summons or
        26       complete service of the Summons and Third Amended Complaint on Defendant within 90
        27       days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
        28       is later, the action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).


TERMPSREF
                                                                -8-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 9 of 10




            1             (7)    The United States Marshal must retain the Summons, a copy of the Third
            2    Amended Complaint, and a copy of this Order for future use.
            3             (8)    The United States Marshal must notify Defendant of the commencement of
            4    this action and request waiver of service of the summons pursuant to Rule 4(d) of the
            5    Federal Rules of Civil Procedure. The notice to Defendant must include a copy of this
            6    Order.
            7             (9)    If Defendant who agrees to waive service of the Summons and Third
            8    Amended Complaint, Defendant must return the signed waiver forms to the United States
            9    Marshal, not the Plaintiff, within 30 days of the date of the notice and request for waiver
        10       of service pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged
        11       the cost of personal service.
        12                (10)   The Marshal must immediately file signed waivers of service of the
        13       summons. If a waiver of service of summons is returned as undeliverable or is not returned
        14       by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        15       the Marshal must:
        16                       (a)    personally serve copies of the Summons, Third Amended Complaint,
        17                and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
        18                Procedure; and
        19                       (b)    within 10 days after personal service is effected, file the return of
        20                service for Defendant, along with evidence of the attempt to secure a waiver of
        21                service of the summons and of the costs subsequently incurred in effecting service
        22                upon Defendant. The costs of service must be enumerated on the return of service
        23                form (USM-285) and must include the costs incurred by the Marshal for
        24                photocopying additional copies of the Summons, Third Amended Complaint, or this
        25                Order and for preparing new process receipt and return forms (USM-285), if
        26                required. Costs of service will be taxed against the personally served Defendant
        27                pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        28                ordered by the Court.


TERMPSREF
                                                              -9-
                Case 2:21-cv-00234-MTL-JFM Document 12 Filed 05/27/21 Page 10 of 10




            1          (11)   Defendant Shepherd must answer Count One of the Third Amended
            2    Complaint or otherwise respond by appropriate motion within the time provided by the
            3    applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            4          (12)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            5    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            6    authorized under 28 U.S.C. § 636(b)(1).
            7          Dated this 26th day of May, 2021.
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           - 10 -
